NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

JAMES J. TAGLIA, as Trustee for the              )
R. Victor Taglia 2010 Irrevocable Trust,         )
Derivatively on behalf of Nominal                )
Defendant, SUN WEST ACQUISITION                  )
CORPORATION,                                     )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-4480
                                                 )
JOHN GARY GRUBBS and SUN WEST                    )
ACQUISITION CORPORATION, Nominal                 )
Defendant,                                       )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed June 20, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Declan P.
Mansfield, Judge.

Thomas P. Wert of Dean, Mead, Egerton,
Bloodworth, Capouano & Bozarth, P.A.,
Orlando, for Petitioner.

Joseph P. Kenny and Timothy W. Weber
of Weber, Crabb & Wein, P.A., St.
Petersburg; and Brian P. Deeb of Deeb
Law Group, P.A., St. Petersburg, for
Respondent John Gary Grubbs.

No appearance for remaining Respondent.
PER CURIAM.


          Denied.


CASANUEVA, BADALAMENTI, JJ., and LEE, LAUREL M., ASSOCIATE JUDGE,
Concur.




                                 -2-